DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
2.	Applicant's response filed on March 26, 2021 has been entered as it is fully responsive to the miscellaneous communication mailed by the Office on January 27, 2021.
 	Claims 1-3, 6-9, 11-17, 19, and 21-24 are pending. Claims 1-3, 6, 7, and 9 are under examination. Claims 8, 11-17, 19, and 21-24 remain withdrawn from consideration as being drawn to a non-elected invention or species. 

Response to Arguments
3.	Applicant’s arguments filed on March 26, 2021 have been fully considered.  
	Priority
	Applicant argues that, in view of the amendments to independent claim 1 to remove microarray analysis, the claims under examination have an effective filing date of September 30, 2009, which is the filing date of Provisional Application 61/277,876.

	Prior-filed Provisional Applications 61/337,931 and 61/395,850 have also be reviewed in view of the amendments to claim 1. As discussed in the modified “Priority” section, the effective filing date of the claims under examination remains September 30, 2010 because neither the ‘931 provisional application nor the ‘850 provisional application provides support for all of the elements of claim 1.
Rejection of claims 1, 7, and 9 under 35 U.S.C. 103 as being unpatentable over Dhallan in view of Li
	The rejection has been modified slightly in view of the amendments to claim 1, which remove the requirement for microarray analysis. 
	Applicant’s arguments apply to the modified rejection. These arguments have been fully considered, but they were not persuasive for the following reasons. 
	Argument:
	Applicant first notes that arguments set forth in the response are supported by the following papers, copies of which have been submitted with the response (Remarks, page 10): 
Inter Partes Review (IPR) No. IPR2019-01201 (“IPR Proceeding”), which was filed by a competitor (Illumina) against one of Applicant’s patents; and 
(2) Exhibit 2: a declaration of Dr. John Quackenbush (“Declaration”), which was submitted by Applicant in the IPR proceeding.
Applicant then provides an overview of Dhallan, and in particular, Example 14 in the reference (Remarks, pages 10-12). Here, Applicant notes that Example 14 uses artificially created mixtures of child and maternal DNA rather than a mixture fetal and maternal cell-free DNA isolated from a maternal blood, serum, or plasma sample (Remarks, pages 10-12). Applicant also argues in this portion of the response that the artificially created mixtures of Dhallan do not mimic the relative amounts of cell-free fetal and maternal DNA in a maternal blood, serum, or plasma sample (Remarks, pages 11-12). Applicant additionally argues in this portion of the response that Example 14 of Dhallan was practiced using SNPs known to be heterozygous between the mother and child or homozygous between the mother and child (Remarks, page 11). 
	Applicant next argues that the ordinary artisan would not have had a reasonable expectation of success in using the method outlined in Example 14 of Dhallan to detect cell-free fetal DNA in a sample obtained from a maternal blood, serum, or plasma sample (Remarks, pages 12-15). More specifically, Applicant first argues in this portion of the response that since fetal DNA is only present in very small amounts in maternal blood samples, “part of the difficulty is identifying cell-free DNA of fetal origin against the overwhelming background of maternal DNA” (Remarks, page 13). Applicant then argues that amplification is necessary to obtain enough material for genetic diagnosis, but this amplification step can introduce problems in vivo allele ratios (Remarks, pages 13-15). Applicant further argues that Example 14 of Dhallan, which only uses artificially created mixtures of DNA that do not correspond to “real world” samples in which fetal DNA is only present in a very small amount, fails to provide a reasonable expectation of success because it avoids the complications of an enormous amount of background maternal DNA in the sample, amplification bias, and artifact generation during amplification (Remarks, pages 13-15). Therefore, Applicant argues, Dhallan can only determine ploidy status when there is a large amount of DNA available for analysis and “is in no way representative of a situation in which maternal blood containing fetal DNA is used for genetic analysis” (Remarks, page 14). Finally, Applicant argues that the ordinary artisan would have recognized that amplification products that are preferentially enriched would not be useful for aneuploidy determination, particularly when the alleles are heterozygous alleles, because such amplification products would no longer accurately represent the relative in vivo amounts of the alleles (Remarks, page 15). 
	Applicant further argues that the IPR decision attached as Exhibit 1 supports the above arguments concerning reasonable expectation of success (Remarks, pages 15-16). Here, Applicant argues that the PTAB determined that Dhallan fails to provide a reasonable expectation of success for using a SNP array for analysis of a small amount of genetic material, even if a preliminary amplification step is performed.
	Applicant additionally argues that the instant claims 1, 7, and 9 are patentable over Dhallan (Remarks, page 16). More specifically, Applicant argues in this portion of the response 
	Finally, Applicant argues that Li does not remedy the deficiencies in Dhallan because, even with an intervening amplification or enrichment step, the method of Dhallan is not capable of being used to determine the probability of for the reasons set forth in the IPR Decision and above (Remarks, page 17).
	Response:
	These arguments and Exhibits 1-2 have been fully considered, but they were not persuasive to overcome the rejection for the following reasons. 
First, the examiner agrees that Example 14 of Dhallan uses artificially created mixtures of child and maternal DNA rather than a mixture of cell-free fetal and maternal DNA isolated from a maternal blood, serum, or plasma sample. The examiner also agrees Example 14 of Dhallan uses SNPs known to be heterozygous or homozygous relative to maternal DNA.
	The problem, though, is that neither Applicant’s arguments nor Exhibits 1 and 2 discuss the entirety of Dhallan. In particular, the arguments and Exhibits 1-2 do not address Example 13 of Dhallan where the reference describes successful amplification of cell-free DNA obtained from a maternal plasma sample (see, e.g., pages 109-117, especially paras. 1788-1792, 1799-1801, 1947-1958, and 2128-2145) and goes on to teach that SNPs amplified from such a sample may be used to detect aneuploidy (see, e.g., page 117). The arguments and Exhibits 1-2 also do not address paras. 387-394 of Dhallan, where the reference describes how to practice the method with samples for which genotype information is not known in advance. 
	As well, the instant claims are much broader than the relevant issues addressed in the related IPR and Quackenbush declaration (i.e., Exhibits 1-2) since the instant claims do not 
	Furthermore, amplification bias or artifact production would indeed compromise the accurate allelic ratios needed for successful practice of the method of Dhallan, but Dhallan addresses this issue by disclosing methods for improving PCR specificity (see, e.g., Example 13 at paras. 1949 and 2118-2119). As well, since Dhallan and Li describe how to determine the amount of fetal DNA in a sample after enrichment (see, e.g., Example 15 on pp. 122-125 of Dhallan; pp. 1003-1006 of Li), Dhallan teaches how to use this amount to calculate expected allele ratios for euploidy and aneuploidy (see, e.g., paras. 387-394 and p. 117), and the method of Dhallan includes examining a chromosome of interest as well as a reference chromosome (Example 14 at paras. 2152-2158 and 2222), the ordinary artisan would have been reasonably able to determine whether biased amplification was occurring and take action to correct it.  
Still further, Applicant’s arguments regarding preferential enrichment were unpersuasive because Dhallan describes how to determine the amount of fetal cell-free DNA in a sample after enrichment (see, e.g., Example 15 on pp. 122-125) and use this amount to calculate expected allele ratios in the case of euploidy and aneuploidy (see, e.g., paras. 387-394 and p. 117). Therefore, the ordinary artisan would not have considered enriched samples to be unsuitable for aneuploidy detection. 

	Since Applicant’s arguments were not persuasive, the rejection has been maintained with minor modifications to address the amendments in claim 1. 
Rejections of claims 2, 3, and 6 under 35 U.S.C. 103 citing Dhallan and Li as the primary combination of references
Applicant argues that the rejections should be withdrawn because the secondary references cited in the rejections do not remedy the deficiencies in the primary combination of references (Remarks, page 17). 
This argument was not persuasive because the primary combination of references is not deficient for the reasons set forth above. The rejections have been maintained. 

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the following prior-filed application provisional applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: (1) 61/395,850; (2) 61/337,931; and (3) 61/277,876. 
The ‘850 provisional application fails to provide support at least because it fails to describe amplifying at least 100 loci on one or more chromosomes or chromosome segments of interest and one or more chromosomes or chromosome segments expected to be disomic in the mother as recited in independent claim 1. 
The ‘931 provisional application fails to provide support at least because it fails to describe at least the following elements in independent claim 1: (i) amplifying at least 100 loci on one or more chromosomes or chromosome segments of interest and one or more chromosomes or chromosome segments expected to be disomic in the mother; and (ii) estimating the amount of fetal DNA in the extracted biological sample using the quantity of DNA for each allele at each of a plurality of SNP loci and expected quantities for different fetal fractions. 
The ‘876 provisional application fails to provide support at least because it fails to describe at least the following elements in independent claim 1: (i) amplifying at least 100 loci on one or more chromosomes or chromosome segments of interest and one or more chromosomes or chromosome segments expected to be disomic in the mother; (ii) preferentially enriching for fetal cell-free DNA in the extracted biological sample; and (iii) estimating the amount of fetal DNA in the extracted biological sample using the quantity of DNA for each allele at each of a plurality of SNP loci and expected quantities for different fetal fractions. 
September 30, 2010.

Specification
5.	The use of the terms TAQMAN, AFFYMETRIX, and ILLUMINA (see, e.g., page 37), each of which is a trade name or a mark used in commerce, has been noted in this application. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
6.	Claim 1 is objected to because the word “the” should be inserted before “probability” in line 5. As well, in line 6, either an article should be inserted before “genome” or “genome of” should be deleted. Further, “SNP loci comprise” in the last line of the third step should be replaced with “SNP loci comprises” in view of the amendment to that portion of the claim to add “plurality of amplified” before “SNP loci comprise”.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1; cited previously) in view of Li et al. (Clinical Chemistry 2004; 50: 1002-1011; cited previously).
These claims are drawn to a method for determining the probability of trisomy at a chromosome or chromosome segment of interest in the genome of a fetus. The method comprises the following steps: (i) amplifying at least 100 loci in a sample comprising cell-free DNA obtained from maternal blood, serum, or plasma, wherein a fetal fraction of cell-free DNA derived from maternal blood, serum, or plasma has been preferentially enriched; (ii) determining the amount of DNA for a plurality of amplified loci; (iii) measuring the amount of each allele at a plurality of amplified SNP loci expected to be disomic in the mother and the fetus and which 
Regarding claims 1 and 7, Dhallan teaches a method for detecting trisomy at a chromosome or chromosome segment of interest (see, for example, Example 14 on pages 117-122, especially paras. 2152-2158 for a general description). Dhallan teaches that the method of Example 14 can be practiced using cell-free fetal DNA from a sample of maternal plasma, serum, or blood sample (para. 169; see also paras. 2152-2158) and comprises using the measured amounts of a plurality of different amplified loci on two different chromosomes to detect trisomy (see paras. 2152-2158). One of the chromosomes, chromosome 21, is the chromosome of interest, and the other is expected to be disomic (paras. 2152-2158 and 2222). In the method of Dhallan, at least 100 different SNP loci are amplified (Example 14, paras. 2170-2181 and 2222, where the individual amplification reactions are disclosed), and the quantity of each allele at each locus is determined (paras. 2155-2158, paras. 2203-2222, and Table XX on page 122). The quantities at each chromosome are then aggregated to obtain a single value for each chromosome (paras. 2155-2156; see also para. 2220 and Table XX on p. 122). The measured values for each chromosome are then compared with the value expected based on the amount of child DNA in the sample, with a measured value that is higher than the expected value being indicative of trisomy (see, for example, paras. 2207-2211). Dhallan further discloses the confidence values for the detection (para. 2211). In doing so, Dhallan determines the probability of trisomy of the chromosome of interest. 
Further regarding claim 1, the SNP loci analyzed in the method of Dhallan are located on the chromosome of interest (chromosome 21) and also a chromosome expected to be disomic in 
Further regarding claim 1, Dhallan also teaches that the SNP loci may be selected without prior knowledge of the fetal genotype (paras. 387-394)
Regarding claim 9, Dhallan teaches that the chromosome of interest may be chromosome 13, 18, 21, X or Y (paras. 2155-2158; see also para. 136).
Dhallan is not anticipatory because the reference fails to teach all of the elements of claim 1, from which claims 7 and 9 depend. More specifically, since Example 14 of Dhallan is conducted using known amounts of child and not fetal DNA, the reference does not contain an actual reduction to practice concerning estimating the amount of fetal DNA in a maternal blood, plasma, or serum sample using the measured amounts of the SNP loci and the expected quantity for each SNP allele for different fetal fractions. This is required by independent claim 1. 
Dhallan also fails to teach the enrichment step required by independent claim 1.
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to estimate the amount of fetal DNA in the maternal sample using the measured amounts of the SNP loci and the expected quantity for each SNP allele for different fetal fractions and use this value in combination with the measured amounts of each allele at each locus to determine the probability of trisomy when applying the method disclosed in Example 14 of Dhallan to cell-free DNA contained in blood, serum, or plasma samples obtained from pregnant women for trisomy testing (i.e., when using the method for prenatal diagnosis as intended by Dhallan). The ordinary artisan would have recognized that 
It also would have been prima facie obvious to further include a step of preferentially enriching fetal cell-free DNA in the maternal blood, serum, or plasma sample prior to conducting the amplification step when practicing the method suggested by Dhallan. Li provides motivation to do so by teaching that such an enrichment step can improve the ability to detect genetic differences between the mother and fetus (see, e.g., the abstract; page 1003, column 1; and page 1010, column 2). Li also provides a reasonable expectation of success by describing how to conduct the suggested preferential enrichment step (pages 1003-1004).  
In view of the foregoing, the methods of claims 1, 7, and 9 are prima facie obvious. 

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1; cited previously) in view of Li et al. (Clinical Chemistry 2004; 50: 1002-1011; cited previously) and further in view of Lo et al. (US 2009/0029377 A1; cited previously).
	As discussed above, the teachings of Dhallan in view of Li render obvious the methods of claims 1, 7, and 9.
	These references do not teach that size exclusion is used for preferential enrichment, but Lo teaches that fetal DNA in maternal plasma samples can be enriched using, for example, gel electrophoresis, size-exclusion columns, or a microfluidic device (see, e.g., paras. 72 and 77). 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to conduct the preferential enrichment step suggested by Li using either the disclosed gel electrophoresis method or the size-exclusion columns disclosed in Lo. As discussed in MPEP prima facie obvious in the absence of unexpected results to substitute art-recognized equivalents or to select a known material or method based on its suitability for the intended purpose. In this case, the teachings of Lo cited above indicate that size-exclusion columns are an art-recognized equivalent of the gel electrophoresis disclosed in Li and suitable for preferentially enriching cell-free fetal DNA present in a maternal plasma sample. Also, no evidence of unexpected results with respect to the use of a size-exclusion method for preferential enrichment has been presented. This is sufficient to establish a prima facie case of obviousness for the method of claim 6.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1; cited previously) in view of Li et al. (Clinical Chemistry 2004; 50: 1002-1011; cited previously) and further in view of Huang et al. (Genetics in Medicine 2006; 8: 728-734; newly cited).
As discussed above, the teachings of Dhallan in view of Li render obvious the methods of claims 1, 7, and 9.
Dhallan does not teach or suggest accounting for bias in the amplification and/or quantitation step as required by claim 2, and Li does not remedy this deficiency. 
Huang, however, describes a method for using SNPs to detect trisomy 21 that includes mass spectrometric detection and a bias correction step (see, e.g., pages 729-731). 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to include a bias correction step as described by Huang when practicing the embodiment suggested by Dhallan in view of Li in which mass spectrometry is used for SNP genotyping (see, e.g., para. 208 of Dhallan). Huang provides motivation to do so prima facie obvious.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1; cited previously) in view of Li et al. (Clinical Chemistry 2004; 50: 1002-1011; cited previously) and further in view of Frudakis et al. (US 2004/0229231 A1; cited previously).
As discussed above, the teachings of Dhallan in view of Li render obvious the methods of claims 1, 7, and 9.
Dhallan does not teach or suggest using a maximum likelihood estimate to determine the probability of trisomy at the chromosome or chromosome segment of interest as required by claim 3, and Li does not remedy this deficiency. 
The teachings of Frudakis, though, indicate that a maximum likelihood estimate is suitable for this purpose (paras. 173 and 176). More specifically, the teachings of Frudakis indicate that a maximum likelihood estimate can be used to obtain a probability of an event given a circumstance (i.e., the probability of trisomy given the measured genetic data determined by the method of Dhallan) since said probability is a function of the frequency of the circumstance given the event (i.e., the frequency of trisomy when a particular result for the genetic analysis is obtained) and the frequency of the event itself (i.e., the frequency of trisomy in general).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan practicing the method suggested by Dhallan in view of Li to use a maximum likelihood estimate to determine the probability of trisomy at the chromosome of prima facie obvious to select a known material or method based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Frudakis indicate that a maximum likelihood estimate is suitable for the intended purpose, and no evidence of unexpected results has been presented. Therefore, the ordinary artisan would have chosen this known method with a reasonable expectation of success. Thus, the method of claim 3 is prima facie obvious. 
Conclusion
13.	No claims are currently allowable. 
	Dhallan et al. (Lancet 2007; 369: 474-481), which was cited on an IDS, is identified as a reference of interest for its description of amplifying cell-free DNA isolated from maternal plasma samples (see, e.g., the abstract and pp. 475-476).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637